            Case 5:20-cv-01500-AKK Document 3 Filed 10/29/20 Page 1 of 5                            FILED
                                                                                           2020 Oct-29 PM 03:24
                                                                                           U.S. DISTRICT COURT
                                                                                               N.D. OF ALABAMA


                       UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF ALABAMA
                          NORTHEASTERN DIVISION

 RACHEL DENITA BENFIELD,                        )
                                                )
           Plaintiff,                           )
                                                )
 v.                                             )            Civil Action Number
                                                )            5:20-CV-1500-AKK
 MATTHEW WELSH, RONNIE                          )
 GREY, CRAIG KARNES, AND                        )
 JEROME MILLER-WHYTE,                           )

           Defendants.
                             MEMORANDUM OPINION

       Rachel Denita Benfield, proceeding pro se, commenced this action against

Matthew Welsh, Ronnie Grey, Craig Karnes, and Jerome Miller White. Doc. 1.

Allegedly, the defendants collectively subjected her to electronic harassment and, as

to Grey only, Benfield alleges that he implanted something in her body and took her

hair without consent. Id. at 3-4. Consequently, Benfield asserts constitutional and

“natural law[]” claims against the defendants for emotional and psychological

damages and requests that the court issue an order mandating “the removal of any

technologies designed to affect our minds, emotions, or behavior.” Id. at 4. For the

reasons stated below, the court finds that it does not have jurisdiction to hear this

dispute. 1


       1
         Benfield contends that this court has jurisdiction over this dispute because her claims
involve constitutional or federal questions. See doc. 1 at 3. Benfield also checked the box
                                               1
           Case 5:20-cv-01500-AKK Document 3 Filed 10/29/20 Page 2 of 5




       In conjunction with her lawsuit, Benfield also filed a motion for leave to

proceed in forma pauperis and appoint counsel.2 Doc. 2. This motion triggers the

court’s obligation under 28 U.S.C. § 1915 to review Benfield’s complaint to

ascertain whether it warrants proceeding to the discovery phase. In that respect, the

court must dismiss the complaint if it “(i) is frivolous or malicious; (ii) fails to state

a claim on which relief may be granted; or (iii) seeks monetary relief against a

defendant who is immune from such relief.” 28 U.S.C. § 1915(e)(2)(B)(i)–(iii). “A

claim is frivolous if it is without arguable merit either in law or fact.” Bilal v. Driver,

251 F.3d 1346, 1349 (11th Cir. 2001) (citations omitted). And because the standard

governing dismissal for failure to state a claim under Federal Rule of Civil Procedure

12(b)(6) applies equally to § 1915(e)(2)(B)(ii), see Alba v. Montford, 517 F.3d 1249,




indicating that jurisdiction is proper due to the United States being a defendant. Id. However, the
United States is not named as a party in the complaint, and it does not appear that Benfield is
asserting any claims against the Government. Moreover, because federal courts are courts of
limited jurisdiction and can only hear claims arising under the Constitution or federal statutes, or
between citizens of different states – a situation that does not apply here, the court can only hear
this dispute if it involves a claim arising under the Constitution or federal laws. Exon Mobil Corp.
v. Allapattah Servs., Inc., 125 S.Ct. 2611, 2616-17 (2005).
       2
          Benfield’s motion for leave to proceed in forma pauperis is due to be granted to the extent
that she seeks to commence this action without prepayment of fees. The request for appointment
of counsel is due to be denied, however. “Appointment of counsel in a civil case . . . is a privilege
that is justified only by exceptional circumstances, such as where the facts and legal issues are so
novel or complex as to require the assistance of a trained practitioner.” Fowler v. Jones, 899 F.2d
1088, 1096 (11th Cir. 1990) (citations omitted). Indeed, “there is no constitutional or statutory
right to effective assistance of counsel on a civil case.” Mekdeci v. Merrell Nat. Labs., 711 F.2d
1510, 1522 (11th Cir. 1983) (internal quotations omitted). Based on the court’s review of
Benfield’s complaint, doc. 1, the factual and legal questions in this case are insufficiently complex
to require appointment of counsel.
                                                 2
         Case 5:20-cv-01500-AKK Document 3 Filed 10/29/20 Page 3 of 5




1252 (11th Cir. 2008), the court must dismiss the complaint if it lacks “sufficient

factual matter, accepted as true, to ‘state a claim to relief that is plausible on its

face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 570 (2007)). Finally, while generally “[p]ro se pleadings

are held to a less stringent standard than pleadings drafted by attorneys and will,

therefore, be liberally construed,” Tannenbaum v. United States, 148 F.3d 1262,

1263 (11th Cir. 1998), “this leniency does not give a court license to serve as de

facto counsel for a party . . . or to rewrite an otherwise deficient pleading in order

to sustain an action . . . .,” GJR Investments, Inc. v. Cty. of Escambia, Fla., 132 F.3d

1359, 1369 (11th Cir. 1998) (citations omitted) (overruled on other grounds by Iqbal,

556 U.S. 1937). In other words, the court cannot disregard the pleading standard

because of Benfield’s pro se status. See Brown v. Crawford, 906 F.2d 667, 670 (11th

Cir. 1990).

      A review of the complaint shows that Benfield has failed to state a plausible

federal claim for which relief can be granted. In support of her contention that her

claims involve constitutional or federal statutory questions, Benfield cites

“Electronic Harassment, [t]o commit bodily injury or threaten to” as the purported

federal causes of action. Doc. 1 at 3. Liberally construed, it appears Benfield is

asserting harassment, theft, and battery claims against the defendants under 42

U.S.C. § 1983.


                                           3
           Case 5:20-cv-01500-AKK Document 3 Filed 10/29/20 Page 4 of 5




       To state a plausible claim under § 1983, Benfield must allege “(1) a violation

of a constitutional right; and (2) that the alleged violation was committed by a person

acting under the color of state law or a private individual who conspired with state

actors.” Melton v. Abston, 841 F.3d 1207, 1220 (11th Cir. 2016) (citations omitted).

Benfield cannot make this showing because, based on the allegations in her

complaint, it seems the defendants are private individuals who acted on their own

accord and were not in conspiracy with state actors. Thus, they are not subject to §

1983. But, even if the defendants are subject to challenge under § 1983, dismissal

is still warranted because Benfield has not plausibly alleged that the defendants

violated her constitutional rights. As Benfield describes it, “Ronnie Grey, without

consent implanted and stole my hair strands without permission to threaten and cause

bodily injury.”3 Doc. 1 at 4. Benfield further alleges that she is “one of thousands”

and requests that the court “shut down the fraudulent FISA/ Fusion Center/ Infragard

Persecution War machine.” Id. at 7. While they may plead a battery or other tort

claim under Alabama law, these allegations fall short of rising to the level of a

deprivation of a constitutional right. Therefore, as currently pleaded, the accusations

fail to state a claim on which relief may be granted in this court and are thus due to




       3
         Benfield pleads no specific facts against the other defendants, see generally doc. 1, and
indicates in conclusory fashion that they were involved in the alleged nefarious conduct, id. at 11-
12, 14 (accusing Craig Karns of being “a perpetrator,” writing “Perp!” on a photo of a person
labeled “John Montgomery,” and writing “[t]his is who to sue” beside the name Matthew Welsh).
                                                 4
        Case 5:20-cv-01500-AKK Document 3 Filed 10/29/20 Page 5 of 5




be dismissed for want of jurisdiction.       The court will issue a separate order

contemporaneously with this Memorandum Opinion.

      DONE the 29th day of October, 2020.


                                    _________________________________
                                             ABDUL K. KALLON
                                      UNITED STATES DISTRICT JUDGE




                                         5
